department of the treasury employer_identification_number contact person - id number contact telephone number uil list internal_revenue_service p o box cincinnati oh release number release date date legend city state q name of facility r u dollar_figure cost of project v dollar_figure amount of set_aside w dollar_figure set-aside year x dollar_figure set-aside year y dollar_figure set-aside year z dollar_figure set-aside year dear why you are receiving this letter this is our response to your date and your subsequent amendment thereto requesting approval of a set-aside under internal_revenue_code sec_4942 you’ve been recognized as tax-exempt under sec_501 of the code and have been determined to be a private_operating_foundation under sec_509 and sec_4942 our determination based on the information furnished your set-aside program is approved under internal_revenue_code sec_4942 as required under sec_4942 the set_aside amount must be paid within the 60-month period after the date of the first set-aside description of set-aside request you previously acquired a historic property q located in r you propose to restore q at an estimated total cost of dollar_figureu when you acquired q a portion of it was leased out to commercial tenants and the remaining part was vacant after restoration the building q will be dedicated in its entirety to your exempt purposes the first floor will be used for orientation space exhibition space a gift shop and public space the second floor will provide office space for various existing functions of your organization and an exhibition space in the rear the upper floor will contain exhibition spaces and spaces for organ recitals and receptions a second exit from q will also be built to meet a fire code requirement the project can better be accomplished using a set-aside than by making an immediate payment because long-term expenditures must be made requiring more than one year’s income to assure their continuity you intend to restore q using no outside financing this is a major project demanding the accumulation of funds in earlier years for expenditure in later years the predesign and design phases of the project will occupy the initial two years of the set-aside period the final construction phase of the project will be carried out in the third fourth and fifth years of the set-aside period you have requested an initial set-aside of dollar_figurew for the fiscal_year ending march __ with additions of dollar_figurex dollar_figurey and dollar_figurez for the and march _ respectively fiscal years march the total set-aside requested being dollar_figurev the set_aside requested for each year is expected to be sufficient to ensure that you qualify that year as a private_operating_foundation under sec_4942 march31 you expect that the project will be completed by december have affirmed that all the amounts to be set_aside will actually be paid within months of the date of the first set-aside and you basis for our determination internal_revenue_code sec_4942 states that an amount set_aside for a specific project which includes one or more purposes described in sec_170 may be treated as a qualifying_distribution if it meets the requirements of sec_4942 sec_4942 of the code states that an amount set_aside for a specific project will meet the requirements of this subparagraph if at the time of the set- aside the foundation establishes that the amount will be paid within five years and eitner clause i or ii are satisfied sec_4942 of the code is satisfied if at the time of the set-aside the private_foundation establishes that the project can better be accomplished using the set-aside than by making an immediate payment sec_4942 of the code requires that private operating_foundations must spend at least of its adjusted_net_income or its minimum_investment_return whichever is less directly for the active_conduct of its exempt_activities the income test in order to remain a private_operating_foundation sec_53_4942_a_-3 of the foundations and similar excise_taxes regulations provides that a private_foundation may establish a project as better accomplished by a set-aside than by immediate payment if the set-aside satisfies the suitability test described in sec_53_4942_a_-3 sec_53_4942_a_-3 of the foundations and similar excise_taxes regulations provides that specific projects better accomplished using a set-aside include but are not limited to projects where relatively long-term expenditures must be made requiring more than one year’s income to assure their continuity in revrul_74_450 1974_2_cb_388 an operating_foundation converted a portion of newly acquired land into a public park under a four-year construction_contract the construction_contract payments were to be made mainly during the final two years this constituted a specific project the foundation’s set-aside of all its excess earnings for four years was treated as a qualifying_distribution under internal_revenue_code sec_4942 what you must do your approved set-aside s will be documented on your records as pledges or obligations to be paid_by the date specified the amounts set_aside will be taken irito account to determine your minimum_investment_return under internal_revenue_code sec_4942 and the income attributable to your set_aside s will also be taken into account in computing your adjusted_net_income under sec_4942 of the code additional information this determination is directed only to the organization that requested it internal_revenue_code sec_6110 provides that it may not be used or cited as a precedent please keep a copy of this letter in your records if you have any questions please contact the person listed in the heading of this letter sincerely notice redacted copy of letter holly o paz director exempt_organizations rulings and agreements enclosure
